 


109 HR 3146 IH: Video Choice Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3146 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mrs. Blackburn (for herself and Mr. Wynn) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To promote deployment of competitive video services and eliminate redundant and unnecessary regulation. 
 
 
1.Short title This Act may be cited as the Video Choice Act of 2005. 
2.Establishment of Video Choice Regulatory ReliefThe Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following new title: 
 
VIIIVideo Choice Regulatory Relief 
801.Definitions 
(a)Competitive video services providerFor purposes of this title, the term competitive video services provider means any provider of video programming, interactive on-demand services, other programming services, or any other video services, who has, pursuant to any Federal, State, or local law, any right, permission, or authority to establish or use lines in or across public rights-of-way, which right, permission or authority does not rely on, and is independent of, any cable franchise obtained pursuant to section 621.  
(b)Other termsFor the purposes of this title, any term used in this title that is defined by section 602 has the meaning provided by that section. 
802.Regulatory Relief 
(a)Redundant franchises prohibitedNotwithstanding any other provision of this Act, no competitive video services provider may be required, whether pursuant to section 621 or to any other provision of Federal, State, or local law, to obtain a franchise, in order to provide any video programming, interactive on-demand services, other programming services, or any other video services in any geographic area if the provider has, pursuant to any Federal, State, or local law, any right, permission, or authority to establish lines in or across public rights-of-way in such geographic area, which right, permission or authority does not rely on, and is independent of, any cable franchise obtained pursuant to section 621. 
(b)Fees 
(1)Fees permittedAny competitive video services provider may be subject to the payment of fees to a local franchising authority, based on the gross revenues of the provider within the jurisdiction of such franchising authority, subject to the limitations of paragraph (2). 
(2)Limits on feesIn determining the fees that may be required under paragraph (1)— 
(A)the rate at which fees are imposed shall not exceed— 
(i)the rate at which franchise fees are imposed on any cable operator providing cable service in the jurisdiction of the franchising authority, as determined in accordance with section 622 and any related regulations; or 
(ii)in any jurisdiction in which no cable operator provides service, no more than the rate at which franchise fees could be imposed rate on a cable operator in accordance with section 622 and any related regulations; and 
(B)the only revenues that shall be considered are those attributable to services that would be considered in calculating franchise fees if the provider were deemed a cable operator for purposes of section 622 and any related regulations. 
(3)Itemized billing permittedThe competitive video services provider may designate that portion of the end user’s bill attributable to the fee under this subsection as a separate item on the bill. 
(c)Regulatory treatment 
(1)Obligations and dutiesAny competitive video services provider shall— 
(A)be subject to the retransmission consent provisions of section 325(b); 
(B)carry, within each local franchise area, any public, educational, or governmental use channels that are carried by cable operators within such franchise area, and, in any franchise area not served by a cable operator, provide reasonable public, educational or governmental access facilities pursuant to section 611; 
(C)carry the signals of local commercial television stations as required by section 614; 
(D)carry the signals of local noncommercial educational television stations as required by section 615; 
(E)not deny services to any group of potential residential subscribers because of the income of the residents of the local area in which such group resides;  
(F)be entitled to the benefits and protection of section 628; 
(G)protect the personally identifiable information of its subscribers in the same manner as is required of cable operators with respect to subscribers to cable services under section 631; 
(H)comply with any consumer protection and customer service requirements promulgated by the Commission pursuant to section 632; 
(I)be entitled to the benefits and protection of section 633; 
(J)be subject to the requirements of section 641; 
(K)be subject to the prohibition on buy outs of or by the incumbent cable operator under section 652; and  
(L)not be subject to any other provisions of title VI of this Act. 
(2)Determinations of local signalsFor purposes of complying with paragraphs (1) (C) and (D), a competitive video service provider shall treat as local television stations with respect to a customer located within the jurisdiction of any franchising authority the same stations that are treated as local television stations for a cable system located within such jurisdiction. 
(d)Other regulation prohibitedExcept to the extent expressly provided in this title, neither the Commission nor any State or political subdivision thereof may regulate the rates, charges, terms, or conditions for, entry into, exit from, deployment or provision of, or any other aspect of the services provided by a competitive video services provider. 
(e)State and local government authorityExcept as provided in subsection (a), nothing in this section affects the authority of a State or local government to manage the public rights-of-way. . 
3.Regulation of Common CarriersSection 651(a)(3) of the Communications Act of 1934 (47 U.S.C. 571(a)(3)) is amended— 
(1)by striking or at the end of subparagraph (A); 
(2)by striking the period at the end of subparagraph (B) and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(C)if such carrier is a competitive video services provider providing video programming pursuant to title VIII of this Act, such carrier shall not be subject to the requirements of this title except as provided in title VIII.. 
 
